Citation Nr: 1513454	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-34 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE


Entitlement to service connection for claimed residuals of a traumatic brain injury (TBI), to include as secondary to service-connected chronic cervical strain with right radicular pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to June 1984 and had several periods of active duty for training between 1992 and 1993.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that rating decision, the RO denied entitlement to service connection for a TBI.  The Veteran's Notice of Disagreement (NOD) with that determination was received at the RO in May 2010.  Rating decisions in July 2010 and December 2010 confirmed and continued the denial of service connection for a TBI.  The RO issued a Statement of the Case (SOC) addressing the claim of service connection for TBI in October 2012 and the Veteran submitted a timely VA Form 9, substantive appeal in December 2012.  

Also, previously before the Board was an appeal from a November 1998 rating decision which granted service connection for a lumbar spine disability.  The Veteran timely appealed the initial rating assigned for the lumbar spine disability.  In March 2000 and April 2003, the Board remanded the increased rating issue for additional development of the record.  In a May 2003 Report of Contact, the RO indicated that the Veteran wished to withdraw his appeal before the Board of entitlement to an increased rating for the lumbar spine disability.  The Veteran confirmed his intent to withdraw from appellate status the issue of entitlement to an increased rating for the service-connected lumbar spine disability in June 2003 correspondence to the RO.  As such, the matter of entitlement to an increased rating for the service-connected lumbar spine disability is no longer in appellate status or before the Board at this time.  See 38 C.F.R. § 20.204.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In a May 2012 rating decision, the RO determined that new and material evidence had not been received to reopen previously denied claims of service connection for hypertension and erectile dysfunction.  Notice of that determination was sent to the Veteran that same month.  A review of the documents in the Veteran's VBMS file shows that in October 2013, the Veteran submitted a VA Form 9 requesting to appeal the issues of entitlement to service connection for hypertension and erectile dysfunction.  However, the Veteran did not timely appeal the May 2012 rating decision and it became final.  The Veteran had one year following the May 2012 notice of the May 2012 rating decision to submit a timely Notice of Disagreement with the May 2012 rating decision's denial of his claims.  The Veteran's disagreement with the May 2012 rating decision was not received at the RO until October 2013, well after the one-year time limitation.  As such, the October 2013 correspondence from the Veteran is referred to the agency of original jurisdiction for consideration as a claim to reopen the previously denied claim of service connection for hypertension and erectile dysfunction.  The issues of whether new and material evidence has been received to reopen the previously denied claims of service connection for hypertension and erectile dysfunction have therefore been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was injured in service when a barbell fell on the back of his neck/head.  He suffered neck and low back pain, as well as headaches, all of which has continued since that time.  In an April 1995 rating decision, service connection was established for chronic cervical strain with headaches and traumatic arthritis, thoracic spine.  In a July 1995 rating decision, the RO bifurcated the headaches from the cervical spine disability and assigned separate disability ratings for the chronic cervical strain and the headaches.  A November 1998 rating decision granted service connection for a lumbar spine disability.  

The Veteran now seeks service connection for the claimed residuals of a TBI.  The evidence of record suggests that the Veteran may have suffered a mild TBI at the time of his in-service cervical spine injury in August 1992, but it is not clear what, if any, current symptoms are associated with that TBI.  

A July 1995 addendum to a July 1995 VA examination noted a diagnosis of neck injury with cervical disc disease with post head/neck injury, headache syndrome with papilla edema.  A corresponding July 1995 CT scan of the Veteran's brain revealed that the sulci were prominent and out of proportion to the Veteran's age.  The impression was cortical atrophy out of proportion to the patient's age.  

The July 1995 examiner found this impression "most remarkable," and found that this information definitely supports the diagnosis of post head/neck, headache syndrome.  The examiner further noted that the late findings of cortical atrophy out of proportion for the patient's age also suggested a chronic brain injury.  

By contrast, a VA neurology clinic outpatient note indicates that the CT scan of the brain showing borderline atrophic change was not associated with headache or head injury.  The examiner found no evidence of chronic brain injury of any kind at that time that would contribute to his headaches.  

In April 2010, the RO received lay statements from the Veteran's two daughters and his wife describing the deterioration of the Veteran's mental state.  These family members reported that the Veteran's personality has changed and that he got very frustrated and angry trying to do things.  The Veteran gets lost driving a car and gets confused trying to read a map.  He must read things over and over in order to understand them and he forgets things often.  

At a June 2010 VA initial neurobehavioral assessment at the Center for Alzheimer's and Neurodegenerative Disorders, (CANDO), the Veteran reported increasing memory loss, word-finding problems, poor concentration and forgetfulness.  The Veteran's wife did not think that the Veteran was demented, but she said that he had lost much of his former competence.  The examiner indicated that the Veteran appeared to be depressed due to severe chronic pain and total disability from service-related injuries.  His concentration was poor and he had increasing problems with memory, especially when he was sleep-deprived or took pain medications.  The Veteran had visual comprehension problems.  

In July 2010, a VA neurologist from CANDO noted that on formal testing the most serious problem found was extremely poor attention capacity.  The Veteran could only remember two numbers forward.  In all of the years seeing patients with dementia, this doctor had never seen this performance in a patient who was not aphasic.  Thus, the doctor suspected that there was a large psychogenic component to his memory and attention complaints.  The doctor opined that part of that may be due to depression, pain, and/or the medications he is taking.  The diagnosis was mild memory loss and irritability - multifactorial due to pain, medications, poorly controlled diabetes and depression.

A July 2010 CT of the brain indicated mild cerebral atrophy with ex vacuo dilation of the ventricular system.  The report indicated that the finding was more than expected for the age of the patient.  

A VA examiner in June 2010 opined that the Veteran did experience a mild traumatic brain injury based on history alone with a brief episode of confusion after the August 1992 injury.  The examiner noted that the Veteran's immediate sequelae from the injury were headaches, dizziness and sparkles before his eyes, which the examiner indicated were typical postconcussive symptoms.  The examiner noted that the Veteran's headaches, which he has had ever since service, "could well be attributed to the injury to the head as well as the neck area."  The examiner also opined that, "The problems that [the Veteran] is having with his cognition cannot be related to the traumatic brain injury and may well be related to a depression from chronic pain syndrome. "  The examiner ultimately opined, however, that the in-service TBI was not the cause for his current problems with activities of daily living/mobility/cognition because the Veteran was a police officer and promoted in rank from 1995 to 2005.

In essence, the June 2010 VA examiner opined that the Veteran suffered a mild TBI in service, but found that the Veteran's cognition problems were unrelated to that TBI.  The rationale given for that opinion was that the Veteran served as a police office and was promoted in rank for approximately 10 years following discharge from service.  

First, this rationale is flawed because the Veteran's headache symptoms have been present since service, and the Veteran's success as a policeman from 1995 to 2005 does not necessarily mean that he exhibited no TBI symptoms during that time period.  The Veteran's family indicated in 2010 that his symptoms had worsened in recent years, suggesting that the symptoms were present since the injury, but got worse in recent years.  Furthermore, the record does not contain any followup medical reports regarding the Veteran's cognitive functioning or the cause thereof.  The records from July 2010 suggest depression as the cause, but there is no medical report or VA examination since the July 2010 CT SPECT scan was obtained.  

In light of the foregoing, another TBI examination is necessary to decide the claim after all pertinent outstanding VA medical records are obtained and associated with the claims file or electronic record.  

Finally, the record reflects that the Veteran receives Social Security disability pay from the Social Security Administration (SSA).  The Veteran reported that he was unable to work due to disabilities and was in receipt of Social Security Administration (SSA) Disability Benefits.  It appears that the SSA records are not in the claims file and are potentially relevant to the issue on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, the Board must remand the claim in an attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file or electronic record all outstanding VA treatment records pertinent to his claim on appeal, particularly those generated from July 2010 to the present.  

2.  With appropriate authorization from the appellant, obtain and associate with the claims file or electronic record all private medical records identified by the Veteran as pertinent to his claim of service connection for TBI, to include any outstanding records from the Seminole Family Practice.  

3.  Contact the Social Security Administration and obtain a complete copy of any adjudication and the records, including medical records, underlying the adjudication for disability benefits. 

4.  Then, schedule the Veteran for a VA TBI examination by a neurologist.  The Veteran's claims file and electronic files, including a copy of this remand, must be made available to the examiner for a review in connection with the examination.  The examiner is requested to review the claims file and offer an opinion as the following questions:

(a)  Opine whether the Veteran suffers from TBI or residuals thereof from the in-service injury in 1992.  In this regard, the examiner is asked to opine whether the Veteran's current psychiatric disorder, irritability, memory problems, forgetfulness, and any other reported symptoms are, at least as likely as not (a 50 percent or higher probability) manifestations of an in-service TBI.  The examiner should keep in mind that the Veteran's post-service employment from 1995 to 2005 as a police officer does not automatically negate the possibility that the Veteran was suffering from TBI symptoms during that time period.

(b)  For those symptoms not attributable to the in-service spine/head injury, opine whether the Veteran's currently diagnosed disorders/disabilities are at least as likely as not (50 percent probability or greater) otherwise related to active service.  

(c)  Explain the significance, if any, of the findings on the CT scans from July 1995 and July 2010 noting that the sulci were prominent and out of proportion to the Veteran's age/ cortical atrophy out of proportion to the patient's age.  

(d)  Opine whether claimed residuals of a TBI are at least as likely as not (50 percent probability or greater) caused or due to the service-connected chronic cervical strain with right radicular pain.

(e)  Opine whether claimed residuals of a TBI are at least as likely as not (50 percent probability or greater) aggravated (i.e., worsened) beyond the natural progress by the service-connected chronic cervical strain with right radicular pain.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's residuals of TBI found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected cervical strain with right radicular pain.

Please provide a complete explanation for all opinions.

5. Ensure that the examination report complies with, and answers the questions posed in, this remand.  If the report is insufficient, it should be returned to the examiner for corrective action.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

